 

 

I EEE Ce
Case 18-50818-JKS Docs Filed 02/14/19 Page1of4

IN THE UNITED STATES BANKRUPTCY COURT
FOR THE DISTRICT OF DELAWARE

 

Chapter 11
In re:
Case No. 17-12560 (KJC)

WOODBRIDGE GROUP OF COMPANIES, LLC,
etal.,| (Jointly Administered)

Debtors.

 

WOODBRIDGE GROUP OF COMPANIES, LLC;
WOODBRIDGE STRUCTURED FUNDING, LLC;
WOODBRIDGE MORTGAGE INVESTMENT

FUND 1, LLC; WOODBRIDGE MORTGAGE Adversary Proceeding
INVESTMENT FUND 2, LLC; WOODBRIDGE Case No. 18-50818 (KJC)
MORTGAGE INVESTMENT FUND 3, LLC;

WOODBRIDGE MORTGAGE INVESTMENT h L 27

FUND 3A, LLC; WOODBRIDGE MORTGAGE "Fe

INVESTMENT FUND 4, LLC,
Plaintiffs,
vs.
JEFFREY L. WENDEL, PROVIDENCE TRUST
GROUP, LLC FBO JEFFREY L. WENDEL, IRA;
JJC, INC FBO RETIREMENT PLAN FBO JEFFREY
WENDEL, JODI M. WENDEL,

Defendants.

 

 

AGREED SCHEDULING ORDER

Plaintiff Woodbridge Group of Companies, LLC and its above-captioned co-plaintiffs,
debtors and debtors in possession (collectively, “Plaintiffs”), and defendants Jeffrey L. Wendel,

Providence Trust Group, LLC FBO Jeffrey L. Wendel, IRA; JJC, Inc. FBO Retirement Plan

 

! The last four digits of Woodbridge Group of Companies, LLC’s federal tax identification number are 3603. The
mailing address for Woodbridge Group of Companies, LLC is 14140 Ventura Boulevard #302, Sherman Oaks, California 91423.
Due to the large number of debtors in these cases, which are being jointly administered for procedural purposes only, a complete
list of the Debtors, the last four digits of their federal tax identification numbers, and their addresses are not provided herein. A
complete list of this information may be obtained on the website of the Debtors’ noticing and claims agent at
www.gardencitygroup.com/cases/WGC, or by contacting the undersigned counsel for the Debtors.

01:24161290.2

 

 
 

 

IEE EEE STIOSSSSSS~:;$’ sO
Case 18-50818-JKS Doc8 Filed 02/14/19 Page 2of4

FBO Jeffrey Wendel; and Jodi M. Wendel (together, “Defendants,” and collectively with
Plaintiffs, the “Parties”), by and through their undersigned counsel, hereby submit this Agreed
Scheduling Order and in support thereof state as follows:

A. On September 17, 2018, Plaintiffs commenced this adversary proceeding (the
“Adversary Proceeding”) by filing a Complaint Objecting to Claims and Counterclaiming for
Avoidance and Recovery of Avoidable Transfers and for Statutory and Equitable Subordination
[Adv. Docket No. 1] against Defendants.

B. On November 15, 2018, Defendants filed their Answer and Affirmative Defenses
of Defendants to Complaint Objecting to Claims and Counterclaiming for Avoidance and
Recovery of Avoidable Transfers and for Statutory and Equitable Subordination [Adv. Docket
No. 6].

C, On February 6, 2019, the Parties conducted a telephonic Federal Rule of Civil
Procedure 26(f) conference.

NOW, THEREFORE, the Parties hereby request that the Court approve the following
Agreed Scheduling Order governing discovery and related matters in the Adversary Proceeding:

1. Plaintiffs and Defendants shall exchange their initial disclosures in accordance
with Federal Rule of Civil Procedure 26(a)(1) by April 12, 2019.

2. Fact Discovery.

a. Responses to all written fact discovery requests, including interrogatories,
requests for production of documents, and requests for admission, shall be due within the time
permitted by the applicable Federal Rules of Civil Procedure, made applicable to this Adversary
Proceeding pursuant to the Federal Rules of Bankruptcy Procedure. Discovery requests and

written responses may be served electronically by email on counsel.

01:24161290.2

 

 
 

 

I

Case 18-50818-JKS Docs Filed 02/14/19 Page 3of4

b. Fact witness depositions, including any non-party deposition(s) and
deposition(s) to be conducted pursuant to Federal Rule of Civil Procedure 30(b)(6), shall be
completed, and fact discovery shall close, no later than September 27, 2019.

c. The Parties will attempt, in good faith, to resolve all discovery disputes
between the Parties before bringing any motion before the Court.

d. The Local Rules for the United States Bankruptcy Court for the District of
Delaware (the “Local Rules”), including, without limitation, Local Rule 7026-3, shall apply with
respect to electronic discovery concerning the Adversary Proceeding.

3. Mediation.

a. Pursuant to Local Rule 9019-5(a), the Adversary Proceeding shall be
referred to mandatory mediation (the “Mediation”). No later than October 18, 2019, the Parties
shall file a Stipulation Regarding Appointment of a Mediator or a statement that the Parties
cannot agree on a mediator and a request that the Court select and appoint a mediator to the
Adversary Proceeding.

b. On or before December 6, 2019, the mediator shall either (a) file the
mediator’s certificate of completion or (b) if the Mediation is not concluded, file a status report
that provides the projected schedule for completion of the Mediation.

4. Expert Discovery.

a. The Parties shall provide expert reports for any issue on which they bear
the burden of proof no later than December 20, 2019. Any expert report intended to rebut any
other expert report shall be filed no later than January 15, 2020. All reports shall provide the

information required by Federal Rule of Civil Procedure 26(a)(2)(B).

01:24161290.2

 

 
 

 

a
Case 18-50818-JKS Docs Filed 02/14/19 Page 4of4

b. Expert witness depositions shall be completed, and expert discovery shall
close, no later than January 31, 2020.

5. Unless otherwise agreed to by the Parties, all dispositive motions shall be filed
and served on or before February 28, 2020, and shall be subject to Local Rule 7007-1.

6. Plaintiffs shall promptly notify Chambers upon the settlement, dismissal or other
resolution of the Adversary Proceeding and shall file with the Court an appropriate filing
evidencing such resolution as soon thereafter as practicable.

7. If needed and subject to the Court’s availability, the Court shall conduct a pretrial
status conference within forty-five (45) days following the latter of (i) the close of all discovery
or (ii) the disposition of any dispositive motion(s). At such pretrial status conference, the Court
will establish the trial date(s) and the deadline by which the Parties must file and serve their Joint
Pretrial Memorandum.

8. Except for any trial date(s) established by the Court, deadlines contained in this
Agreed Scheduling Order may be modified by stipulation of the Partiesthous Rec order of
the Court. All deadlines, including trial date(s), may be modified by order of the Court upon

written submission for good cause shown.

Dated: AM As "fF 2019 7 .
Wilmington, Delaware ( IN (

KEVIN Y. CARE |
UNITED STATES BANKRUPTCY NUDGE

 

01:24161290.2

 

 
